Citation Nr: 0533888	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  01-05 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an inial evaluation in excess of 10 percent 
for service-connected eczema of the hands and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1992 to 
February 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that granted service connection for 
eczema and assigned a noncompensable disability evaluation, 
effective February 6, 1999.  In an April 2001 rating 
decision, the RO granted an increased rating of 10 percent, 
effective August 3, 2000.  Thereafter, in a December 2004 
rating decision the RO assigned a 10 percent rating, 
effective from February 6, 1999.

In August 2003, the Board remanded the present matter for due 
process concerns.  The case has been returned for further 
appellate review.


FINDING OF FACT

The service-connected eczema is manifested by involvement of 
the hands and feet, with no evidence showing constant 
exudation or itching, extensive lesions, or marked 
disfigurement


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
eczema of the hands and feet have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2001 & 2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in January 2005.  The veteran was told 
of the requirements to successfully establish a higher 
rating, advised of his and VA's respective duties, and asked 
to submit information and/or evidence pertaining to the 
claim, which would include that in his possession, to the RO.  
The content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See Mayfield 
v. Nicholson, 19 Vet. App. 220 (2005).

The veteran was not provided adequate VCAA notice prior to 
the initial RO adjudication of his claim in October 1999.  
Any defect with respect to the timing of the notice was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the evidence received 
following the January 2005 notice letter was subsequently 
considered by the RO in March and July 2005 supplemental 
statements of the case.  Accordingly, there is no indication 
that the outcome of the case would have been different had 
the veteran received pre-adjudicatory notice.  The veteran 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 220 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records, post-service VA treatment 
records, and private medical records, has been obtained and 
associated with the claims file.  There is no indication of 
any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  The veteran underwent a VA 
examination in July 2005.  The duty to notify and assist 
having been met by the RO to the extent possible, the Board 
turns to the analysis of the veteran's claim on the merits.


II.  Legal analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2005), and to 
resolve any doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

During the pendency of this appeal, regulatory changes 
amended the criteria for evaluating skin diseases.  The Board 
notes that when a regulation changes during the pendency of a 
claim for VA benefits and the regulation substantively 
affects the claim, the claimant is entitled to resolution of 
his claim under the version of the regulation that is most 
advantageous to him.  In VAOPGCPREC 3-2000 (April 2003), VA's 
General Counsel held that when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, a determination as to 
whether the intervening change is more favorable to the 
veteran should be made.  If the amendment is more favorable, 
that provision should be applied to rate the disability for 
periods from and after the effective date of the regulatory 
change; and the prior regulation should be applied to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  Id.

Under the old criteria, a 10 percent evaluation was warranted 
if there was exfoliation, exudation or itching, if involving 
an exposed surface or extensive area. 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (effective prior to August 2002).  A 30 
percent evaluation required constant exudation or itching, 
extensive lesions, or marked disfigurement.  Id.  A 50 
percent evaluation was warranted for eczema if it was 
characterized with ulceration or extensive exfoliation or 
crusting, and systematic or nervous manifestations, or was 
exceptionally repugnant.  Id.

Under the new criteria, a 10 percent evaluation is warranted 
when at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas are affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period. 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (effective August 2002).  A 30 percent 
evaluation is warranted for eczema when 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent evaluation is warranted 
when more than 40 percent of the entire body or more than 40 
percent of exposed areas is affected, or; constant or near- 
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-month 
period.  Id.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an evaluation in excess of 10 percent for the 
service-connected eczema of the hands and feet.  

The veteran was afforded a VA skin examination in March 1999.  
He stated that he developed localized, dry skin areas with 
peeling on the palmar aspect of the hands, including the 
volar aspects of the fingers.  These areas would begin to 
peel, and he would peel off large areas of skin, sometimes 
half of the palmar aspects of his hands.  Sometimes the areas 
would peel fairly deep and he would have some bleeding and 
cracking.  The veteran reported having eruptions of his hands 
every one to two months.  He denied having much itching, 
burning, or pain of the areas.  He was currently not using 
any medications, but in the past steroid cream provided very 
little benefit to him.  The veteran also reported some 
problems with athlete 's foot, for which he used over-the-
counter powder.

Physical examination revealed localized areas of 
hyperkeratotic skin, principally over the volar aspects of 
the proximal interphalangeal joints on the middle and index 
fingers.  There was mild white disclamation on the palmar 
aspects of the palm just proximal to the interdigital web 
space of the middle/ring and ring/little fingers.  There was 
no fissuring, bleeding, or evidence of secondary infection.  
The hands were nearly identical bilaterally, confirming the 
veteran's impression that it was worse over the volar aspects 
of the index and middle fingers and thumb.  Examination of 
the soles of the feet showed some dry desquamated skin with 
slight hyperkeratosis over the distal one fourth of the 
plantar surface, extending minimally into the interdigital 
web spaces.  The examiner diagnosed chronic hand eczema that 
bridged the gap between psoriasiform and keratodermic.  There 
was no evidence of dyshidrotic change, specifically never any 
blistering present.  It was noted that management of the 
condition would require chronic topical medication. 

A private treatment record from St. John's dated in August 
2000 showed that the veteran had an erythematous scaly rash 
on both hands, worse on the right, especially with the middle 
finger.  There was some fissuring noted, but no bleeding.  He 
was provided Diprolene cream to apply once or twice a day.

In June 2001, the veteran underwent another VA skin 
examination.  The claims file was reviewed.  At that time, 
the veteran stated that he had cyclical skin eruptions every 
one to two months, which began in 1993.  He had been keeping 
journal for a year of his hand condition going through the 
time frames and what areas of his hands peeled and cracked.  
It had been pretty constant throughout the last four months.  
Since April 2001, he had been using Keralyte cream twice a 
day.  He complained of pain, cracking and bleeding of his 
hands and minimal itching.  

Physical examination of the palms of the hands and plantar 
aspects of his feet showed mild peeling of the skin with 
hyperkeratosis over the volar aspects of the proximal 
anterior phalangeal joints on the middle finger, index 
finger, and fourth finger.  There was evidence of old 
cracking, but there was no fissuring or bleeding at that 
time.  On his feet bilaterally there was some dry peeling 
skin with slight hyperkeratosis and he had an ulceration 
between the fourth and fifth web spacing of his toes on his 
right foot with skin loss.  The veteran was diagnosed as 
having keratoderma and eczema on bilateral hands and feet 
with no improvement since the last examination.

The veteran received medical treatment for his eczema from 
January 2001 to February 2003 from St. John's Associated 
Dermatologists.  In January 2001, he complained of fissures 
and cuts on his hands and feet.  The treating physician, Dr. 
R. Pennella, reported that the veteran had dry scaling skin 
on both hands and both feet, cracking on the right foot, and 
fissures on the tips of his fingers of both hands.  In a 
January 2002 letter to the veteran, Dr. Pennella stated that 
he had areas of hyperkeratosis that was consistent with mild 
keratoderma on his palms and soles that had become fissured 
and painful.  The veteran complained that it was difficult to 
walk at times.  There were a few focal areas of 
hyperkeratosis consistent with mild keratoderma.  He was 
prescribed Carmol-40.  In April 2001, the veteran complained 
of peeling, cracking, chafing, and minimal itching of his 
hands.  He stated that the condition was continuous, but went 
in cycles.  In a letter to the veteran dated February 2003, 
Dr. Pennella stated that the veteran had palmoplantar 
keratoderma and will be treated with Lac-Hydrin 12% cream and 
Carmol-40 cream.  The veteran was advised to use Superglue to 
close any fissures that may develop.  

The veteran also received VA medical treatment for his eczema 
from September 2001 to November 2004.  He was seen during 
that time period for consistent complaints of dry and peeling 
hands and feet.  A January 2002 examination showed that the 
veteran's palms were dry and there were areas of peeling 
skin.  There was no bleeding or tenderness.  In November 
2003, it was noted that the veteran had severe dry skin with 
some cracks on his palms and soles.  During his annual visit 
in November 2004, the veteran stated that the eczema on his 
hands persisted and the topical medication that his private 
dermatologist prescribed did not improve it much.  

In July 2005, the veteran was afforded a VA skin examination.  
The claims file was reviewed.  At that time, the veteran 
stated that he had cyclical skin eruptions over a one to two 
month period on his hands and feet, with some element of 
chronic cracking of his skin, particularly of his hands with 
flaking of the skin of his feet.  He continued to see his 
private dermatologist who had been treating him with urea 
lotion 10%, which he applied to the affected area three times 
daily.  The veteran stated that keeping this lotion on his 
skin constantly helped to keep it smooth.  He also stated 
that he had flaking, cracking and bleeding of his feet, which 
occurred about twice monthly and would last for 4 to 5 days.  
He complained of chronic, constant peeling of the palmar 
aspects of his hands, with increased cracking and bleeding 
when his hands were dry.

Physical examination of the palms of the veteran's hands and 
plantar surfaces of his feet showed mild peeling of the skin 
with hyperkeratosis over the volar aspects of the proximal 
anterior phalangeal joints on the index finger on the right 
and left hands.  There was more pronounced peeling on the 
palmar surface of the right hand, as well as the little 
fingers of both hands and the base of the index finger of the 
right hand.  The feet showed much milder flaking of the skin 
and the right foot showed minimal flaking of the skin with 
old scars from prior fissures and cracking.  There was no 
cracking or bleeding of the hands or feet at that time.  The 
percentage of the hands affected at that time was 
approximately 10 percent of the right hand, 5 percent of the 
left hand, one percent of the right foot and 5 percent of the 
left foot.  The total body area affected was less than one 
percent.  The veteran was diagnosed as having keratoderma and 
eczema on bilateral hands and feet to the palmar surfaces.

The Board finds that the above-described clinical findings 
establish a skin disorder that is no more than 10 percent 
disabling under the former criteria.  The clinical findings 
establish that the veteran's skin disorder affects his hands 
and feet.  There is no evidence showing that he has constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  The veteran has reported minimal, if any, 
itching.  There have been no findings of constant exudation.  
Rather, the bleeding and/or eruptions occur on a cyclical 
basis.  The veteran has consistently stated that he has 
eruptions every one to two months, as opposed to constantly.  
While the veteran does occasionally develop fissures, these 
have not been shown to be extensive.  For example, on VA skin 
examinations in March 1999 and June 2001 there was no 
fissuring.  In August 2000, there was some fissuring noted, 
but no bleeding.  In January 2001 and January 2002, Dr. 
Pennella reported that the veteran had fissures.  Most 
recently on VA examination in July 2005, although it was 
noted that the veteran had some old scars on his feet due to 
prior fissures and cracking, there was no cracking or 
bleeding of the hands or feet at that time and the scars were 
not reported to be disfiguring.  Therefore, the Board finds 
that the preponderance of the evidence is against the finding 
that the veteran's eczema of the hands and feet is any more 
than 10 percent disabling under Diagnostic Code 7806, as in 
effect prior to August 30, 2002.

Likewise, the Board finds that a rating in excess of 10 
percent is not warranted under the amended criteria 
pertaining to the evaluation of skin disorders.  The 
veteran's eczema has not been shown to affect 20 to 40 
percent of his entire body or 20 to 40 percent of the exposed 
areas.  Rather, as discussed on VA examination in July 2005 
his eczema only affects 10 percent of the right hand, 5 
percent of the left hand, one percent of the right foot and 5 
percent of the left foot.  The total body area affected was 
found to be less than one percent.  Furthermore, although 
topical cream has been prescribed, he has never required 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  Thus, the criteria for a rating in 
excess of 10 percent under the amended version of Diagnostic 
Code 7806 have not been met.

In summary, the Board finds that the competent and probative 
evidence of record does not support the assignment of a 
rating in excess of 10 percent for the veteran's eczema.  
This is a case where the preponderance of the evidence is 
against the claim and the benefit of the doubt rule is 
inapplicable.  38 U.S.C. § 5107(b)(West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for eczema of the hands and 
feet is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


